Exhibit 10.51

FIRST AMENDMENT TO REDEVELOPMENT AGREEMENT AND

FIRST AMENDMENT TO OPTION FOR GROUND LEASE

THIS FIRST AMENDMENT TO REDEVELOPMENT AGREEMENT AND FIRST AMENDMENT TO OPTION
FOR GROUND LEASE (“Amendment”) is made and entered into effective this 23rd day
of December, 2004, by and between LAND CLEARANCE FOR REDEVELOPMENT AUTHORITY OF
THE CITY OF ST. LOUIS (hereinafter the “LCRA”), a public body corporate and
politic established pursuant to the Land Clearance for Redevelopment Authority
Law of the State of Missouri, for itself and on behalf of the City of St. Louis,
Missouri (hereinafter the “City”), a political subdivision of the State of
Missouri, and PINNACLE ENTERTAINMENT, INC., a corporation duly organized and
existing under the laws of the State of Delaware (hereinafter the
“Redeveloper”).

W I T N E S S E T H:

WHEREAS, on April 22, 2004, LCRA and Redeveloper entered into that certain
Redevelopment Agreement (the “Redevelopment Agreement”) which governed the
development of certain real property described in Exhibit A to the Redevelopment
Agreement and referred to as the “Redevelopment Area”; and

WHEREAS, LCRA and Redeveloper desire to extend the time in which to obtain the
preliminary site plan approval from the Missouri Gaming Commission (hereafter
“MGC”) contemplated in Section 4.1.2(iv) of the Redevelopment Agreement; and

WHEREAS, the LCRA and Redeveloper desire to clarify their agreement regarding
the preliminary site plan approval of the MGC;

WHEREAS, LCRA and Redeveloper entered into that certain Option for Ground Lease
(the “Option”) for certain real property bounded by Martin Luther King Drive,
Carr Street, First Street and Leonor K Sullivan Drive in the City of St. Louis,
Missouri (the “Option Area”); and

WHEREAS, the Option permits the Redeveloper to exercise the Option for Ground
Lease for Non-Gaming Uses (as defined in the Ground Lease and which definition
is incorporated herein by reference); and

WHEREAS, LCRA and the Redeveloper desire to amend the Option to permit the
Redeveloper to purchase the fee interest in the Property in the event that
Redeveloper elects to use the Property for a mixed-use project that is
substantially comprised of residential units sold on an individual basis as a
Non-Gaming Use under the provisions provided herein; and

WHEREAS, LCRA is obligated under the Option to exercise its power of eminent
domain to attempt to acquire any property in the Option Area not owned by the
LCRA in order to lease or sell such property to Redeveloper if Redeveloper
exercises certain rights under the Option; and



--------------------------------------------------------------------------------

WHEREAS, the form of Ground Lease which is Exhibit B to the Option sets forth
the process for determining the Base Rent to be paid by Redeveloper under the
Ground Lease in the event that Redeveloper exercises its rights under the Option
and uses the property in the Option Area for Non-Gaming Uses; and

WHEREAS, LCRA and the Redeveloper desire to amend the form of Ground Lease to
provide that the Base Rent for Non-Gaming Uses shall be subject to adjustment
based on the amount that the LCRA may be required to pay for any property in the
Option Area under its exercise of eminent domain;

WHEREAS, upon a determination of Market Based Rent as set forth herein and in
the Option, the Redeveloper contemplates entering into the Ground Lease
immediately and redeveloping the Option Area in accordance with the
Redevelopment Agreement, including obtaining all approvals of the City and other
governmental agencies having jurisdiction over the Option Area.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by the
parties hereto, the LCRA and Redeveloper agree as follows:

1. Extension. Sections 4.1.1(viii) and 4.1.2(iv) of the Redevelopment Agreement
are each modified to substitute the date January 31, 2005 for December 31, 2004.

2. Preliminary Site Plan Approval. The references to the preliminary site plan
approval by the MGC in the Redevelopment Agreement, shall mean the issuance of
findings of fact and conclusions of law by the MGC determining that
Redeveloper’s site plan appears to comply with Missouri gaming law, and allowing
Redeveloper to proceed to the next step of the investigation process, subject to
the review and approval by MGC of the final design and licensure.

3. Amendment to Option.

a. The first paragraph of the Option following the “Witnesseth” clause shall be
amended and restated as follows:

“In consideration of the option money hereinafter described, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Owner does hereby grant unto Optionee, the exclusive right and
option (the “Option”) to lease, under the terms and conditions set forth in the
Ground Lease attached hereto as Exhibit B (the “Ground Lease”), up to seven (7)
acres of real estate located in the City of St. Louis and further described in
Exhibit A, attached hereto and made a part hereof, together with all
appurtenances thereto and improvements thereon (the “Property”). In the event
that the Optionee elects to use the Property for a mixed-use project that is
substantially comprised of residential units sold on an individual basis (the
“Residential Uses”) as a Non-Gaming Use, the Optionee may elect to acquire fee
simple title to the Property from the Owner.”

 

- 2 -



--------------------------------------------------------------------------------

b. Section 3 is amended to add the following new paragraph to the end of the
section:

“If the Optionee elects to acquire the Property for the Residential Uses in fee
simple interest as herein provided, the Optionee shall provide its written
notice of such election to the Owner (“Fee Option Notice”) within the Option
Term or the Renewal Term. Upon receipt of the Fee Option Notice by Owner, the
parties shall agree to a closing date to be set not later than ninety (90) days
from the date of the Fee Option Notice. The purchase price for the fee simple
interest in the Property shall be determined in accordance with the Appraisal
Procedure in Section 3.5 of the Ground Lease for determining the fair market
value of the Property for Non-Gaming Uses except that such provisions shall be
applied as closely as possible to a fee valuation rather than a leasehold
valuation as therein stated. Optionee shall acquire a marketable fee simple
interest title in the Property in accordance with Section 5.2 of this Option.”

c. Section 5.2 is amended to add the following to the end thereof:

“In the event that Optionee has elected to acquire fee simple interest in the
Property for Residential Uses, then Owner shall convey marketable fee simple
interest to Optionee by Special Warranty Deed which title shall be insured by a
title insurance policy insuring such title subject only to such encumbrances and
exceptions as are reasonably acceptable to Optionee. All taxes, fees, costs and
expense items related to the Property shall be prorated between the parties as
of the closing date and in the customary manner of the St. Louis City area for
commercial transactions of this nature. Otherwise all provisions applicable to
the transfer of the leasehold title as set out herein shall be reasonably
adopted between the parties to apply as closely as possible to a fee transaction
rather than a leasehold transfer unless otherwise agreed by both parties.”

4. Amendment to Ground Lease.

a. Section 3.1 of the Ground Lease entitled: “Definitions” shall be amended by
adding the following definition immediately following “Option Notice”:

“Rent Notification Date” shall mean the later of (i) two (2) business days after
approval of the preliminary site plan by MGC or (ii) thirty days after
commencement of the Appraisal Procedure.

 

- 3 -



--------------------------------------------------------------------------------

b. Section 3.5 of the Ground Lease entitled: “Market Rental Rate” Determination
for Non-Gaming Use” shall be amended as follows:

i. Section 3.5.1 is amended and restated as follows:

“On the Rent Notification Date, the Landlord shall advise Tenant in writing as
to the Base Rent amount which Landlord proposes as the Market Rental Rate for
the Leased Premises as of the applicable Calculation Date or Adjustment Date.
Landlord’s proposed Market Rental Rate shall separately reflect the Market
Rental Rate attributable to property owned by Landlord at the commencement of
the Appraisal Procedure (the “Landlord Owned Property”) and for each parcel of
property Landlord would be acquiring in an eminent domain action, and which
includes the Cherrick Distributing property on the map attached as part of
Exhibit A to the Option (the “Eminent Domain Property” and the Landlord Owned
Property and the Eminent Domain Property are collectively herein referred to as
the “Combined Property”). If Tenant does not agree with Landlord’s determination
of the Market Rate Rent, Tenant shall notify Landlord within twenty
(20) business days after receipt of Landlord’s notice of Tenant’s proposed
Market Rental Rate.”

ii. Section 3.5.2 is amended and restated as follows:

“In the event Landlord and Tenant, after good faith negotiations, are unable to
agree as to the Market Rental Rate on the Combined Property within sixty
(60) days after the Rent Notification Date, either Landlord or Tenant may begin
the Appraisal Procedure by sending an Appraisal Notice to the other party, and
Landlord and Tenant shall promptly convene a panel of two (2) Appraisers.
Landlord shall appoint one member of the panel and Tenant shall appoint one
member of the panel. Landlord and Tenant shall each appoint their respective
Appraiser member to the panel within ten (10) days after the Appraisal Notice.
The Appraisers selected by Landlord and Tenant shall, within forty (40) days
after they have been appointed, submit his or her determination of the Fair
Market Value on the Landlord Owned Property and the Eminent Domain Property and
the Capitalization Rate. After the calculation of the Capitalization Rate and
Fair Market Value on the Landlord Owned Property and the Eminent Domain Property
by the two (2) Appraisers, a preliminary Fair Market Rental on the Landlord
Owned Property and the Eminent Domain Property shall be calculated by each
Appraiser using the following formula: the Capitalization Rate shall be
multiplied by the Fair Market Value for the Combined Property. In the event that
the lower Market Rate Rental for the Combined Property as calculated by the
Appraisers is at least 90% of the higher Market Rental Rate of the Combined
Property, the average of such two Market Rental Rates of the Combined Property
shall be deemed to be the Market Rental Rate

 

- 4 -



--------------------------------------------------------------------------------

for the Combined Property effective as of the Effective Date or the applicable
Adjustment Date. In the event that the Appraisers’ calculations are not within
such 90% range, the two (2) Appraisers shall select a third Appraiser who shall,
within thirty (30) days of the date selected calculate the Fair Market Value of
the Landlord Owned Property and the Eminent Domain Property and the
Capitalization Rate. The calculations of the third Appraiser of the Fair Market
Value of the Landlord Owned Property and the Eminent Domain Property and/or
Capitalization Rate shall be used to determine the Fair Market Value for the
Combined Property, by multiplying the Fair Market Value for the Combined
Property by the Capitalization Rate. The Fair Market Rental Rate for the
Combined Property as determined by the Third Appraiser shall be equal to or
between the amounts calculated by the two (2) Appraisers.

Notwithstanding the foregoing and anything herein to the contrary, for the
purposes of annual Base Rent payable on the Effective Date as provided in
Section 3.4 hereof, in the event that the Landlord acquires the Eminent Domain
Property through a condemnation procedure, or settlement in lieu thereof
reasonably acceptable to Tenant, the Landlord’s property acquisition cost and
related reasonable costs and expenses in connection with the acquisition of the
Eminent Domain Property (and without any carrying or interest type additions)
shall be deemed the Fair Market Value of the Eminent Domain Property and shall
be substituted for the Fair Market Value agreed to by the Landlord and Tenant
pursuant to Section 3.5.1 hereof or determined by the Appraisers pursuant to
this Section 3.5.2, and the substituted Fair Market Value for the Eminent Domain
Property shall apply retroactively to all Base Rent payments by Tenant (whether
higher or lower) attributed to the Eminent Domain Property, if any or to the
purchase price paid by Tenant in connection with the purchase of the Property.
If Tenant fails to exercise its Option to acquire the Eminent Domain Property
within twenty (20) days of receipt of the notice of filing of commissioner’s
report, Tenant’s Option to lease the Eminent Domain Property shall terminate,
and Landlord shall have no further obligation to deliver the Eminent Domain
Property to Tenant, Landlord shall provide the Tenant a copy of all filings and
pleadings when made with the Court. In addition, Landlord shall promptly provide
a copy of all correspondence, agreements (including proposed settlement
agreements), and reports, or any portions thereof, generated in connection with
the pricing of the Eminent Domain Property during the course of the eminent
domain proceedings or settlement thereof.

Notwithstanding the foregoing and anything herein to the contrary and subject to
the Landlord’s diligent exercise of its statutory eminent domain authority,
Landlord is under no obligation to lease or sell the Eminent Domain Property to
Tenant if a court of competent jurisdiction determines that Landlord lacks
jurisdiction to acquire the

 

- 5 -



--------------------------------------------------------------------------------

Eminent Domain Property through the exercise of its asserted statutory eminent
domain authority after Landlord’s exhaustion of its rights to appeal such court
decision.”

5. Full Force and Effect/Binding Upon Parties/Successors and Assigns. Except as
modified and amended by this Amendment, the Redevelopment Agreement, and except
as amended by this Amendment, the Ground Lease, shall each remain in full force
and effect in accordance with the respective terms thereof. Unless the context
otherwise indicates, all other terms and conditions of the Redevelopment
Agreement or the Ground Lease which are the same as or directly related to the
revised terms and conditions set out in this Amendment are similarly modified to
be consistent with this Amendment. Except as modified by this Amendment, the
Option shall remain in full force and effect in accordance with its terms. The
provisions of this Amendment shall inure to the benefit of and be binding upon
the parties hereto, their successors and assigns.

6. Counterparts. This Amendment may be executed in counterparts,

[Signature Page Follows]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

LAND CLEARANCE FOR

REDEVELOPMENT AUTHORITY OF THE

CITY OF ST, LOUIS, a public body corporate

and politic established pursuant to

Section 99.300 et seq. of the Revised Statutes

of Missouri 2000, as amended

By:  

 

  Rodney Crim, Executive Director

PINNACLE ENTERTAINMENT, INC.,

a Delaware corporation

By:  

/s/ Jack Godfrey

 

Jack Godfrey, Senior Vice President,

General Counsel and Secretary

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

LAND CLEARANCE FOR

REDEVELOPMENT AUTHORITY OF THE

CITY OF ST, LOUIS, a public body corporate

and politic established pursuant to

Section 99.300 et seq. of the Revised Statutes

of Missouri 2000, as amended

By:  

/s/ Rodney Crim

  Rodney Crim, Executive Director

PINNACLE ENTERTAINMENT, INC.,

a Delaware corporation

By:  

 

 

Jack Godfrey, Senior Vice President,

General Counsel and Secretary

 

- 8 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF MISSOURI    )       )  ss.    CITY OF ST. LOUIS    )   

On this 23rd day of December, 2004, before me appeared RODNEY CRIM, to me
personally known, who, being for me duly sworn, did say that he is the Executive
Director of the LAND CLEARANCE FOR REDEVELOPMENT AUTHORITY OF THE CITY OF ST.
LOUIS, MISSOURI, a body politic and corporate organized under the laws of the
State of Missouri, and said instrument was signed in behalf of said Authority
for itself and on behalf of the City of St. Louis, Missouri by authority of its
Board of Commissioners and as authorized by the Board of Alderman of the City of
St. Louis, Missouri, and said individual acknowledged said instrument to be the
free act and deed of said authority and said City.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

/s/ Christina Johnson

Notary Public

Christina Johnson

(Printed Name)

 

My Commission Expires:               1-21-07              

 

- 9 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF NEVADA    )       )  ss.    CITY OF CLARK    )   

On this 23rd day of December, 2004, before me appeared JACK GODFREY, to me
personally known, who being by me duly sworn, did say that he is the Senior Vice
President, General Counsel and Secretary of PINNACLE ENTERTAINMENT, INC., a
Delaware corporation, and that he is authorized to sign the instrument on behalf
of said corporation by authority of its Board of Directors, and acknowledged to
me that he executed the within instrument as said corporation’s free act and
deed.

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

/s/ Elaine Pumphrey

Notary Public

Elaine Pumphrey

(Printed Name)

 

My Commission Expires:               12-3-05              

 

- 10 -